Citation Nr: 0001798	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the severance of service connection for drug and 
alcohol abuse as secondary to service-connected post-
traumatic stress disorder was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to December 
1970.

This veteran's case came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Louis, Missouri, which effectuated a proposed 
severance of service connection for drug and alcohol abuse.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  Evidence contained in the claims file shows that the 
veteran had a long history of alcohol and drug abuse since 
service, but that he was not actively abusing those 
substances as of the date of his 1996 VA examination.

3.  The July 1996 grant of increased compensation for PTSD as 
well as service connection for drug and alcohol abuse as 
secondary to PTSD was based, in large measure, upon a 1996 VA 
medical opinion that the veteran's alcohol and drug abuse was 
aggravated by PTSD.  

4.  The RO's June 1998 severance of service connection for 
drug and alcohol abuse was predicated upon its interpretation 
that 38 U.S.C.A. § 1110, as amended by Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, Section 8052, 104 Stat. 1388, 1388-351, prohibited all 
grants of service connection for disabilities resulting from 
a veteran's own alcohol or drug abuse based on claims filed 
after October 31, 1990.  

5.  As interpreted by the United States Court of Appeals for 
Veterans Claims and by the VA's General Counsel, 38 U.S.C.A. 
§ 1110, as amended by Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, forbids the payment of 
compensation for drug and alcohol abuse, but permits a grant 
of service connection for that disability when it was caused 
or aggravated by another service-connected disability.  


CONCLUSION OF LAW

The grant of service connection for alcohol and drug abuse as 
secondary to service-connected PTSD by rating decision in 
July 1996 was not clearly and unmistakably erroneous, and a 
restoration of service connection for that disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 3.306, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and that all relevant facts have been properly 
developed for this appeal.  The question presented in this 
appeal is whether the severance of service connection for 
drug and alcohol abuse secondary to service-connected PTSD 
was proper.  

In a July 1996 rating decision subsequent to an April 1996 
Board remand, the RO increased the veteran's disability 
rating for service-connected post-traumatic stress disorder 
(PTSD) from 30 to 100 percent disabling.  The RO found that 
drug abuse and alcohol abuse were aggravated by PTSD and 
thus, included substance abuse disability in the evaluation.  
In an April 1998 rating action, the RO proposed to sever 
service connection for drug and alcohol abuse as secondary to 
service-connected PTSD.  The RO subsequently severed service 
connection for the drug and alcohol abuse by rating decision 
of June 1998.  The veteran's disability rating for PTSD, 
however, remained at 100 percent then and at present.  

Service connection may be granted for disability which is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When a 
service-connected disability aggravates, but is not the 
proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  38 C.F.R. § 3.105(d) 
(1999).  

The United States Court of Appeals for Veterans Claims (the 
Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [E]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc) (Emphasis in 
the original).

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.  Based on the 
foregoing, therefore, the Board's task is to determine, based 
on all the evidence of record, whether the July 1996 rating 
decision was clearly and unmistakably erroneous in making 
drug and alcohol abuse part of the veteran's PTSD rating.

Severance of service connection may be accomplished only 
after proper notification to the veteran with an opportunity 
to respond with additional evidence or argument. 38 C.F.R. § 
3.105(d). If a previous decision is reversed for clear and 
unmistakable error, the corrected decision is effective as if 
made on the date of the reversed decision. 38 C.F.R. § 
3.105(a).

The veteran has maintained that he began substance abuse in 
service, that he has used alcohol and drugs to alleviate his 
symptoms of PTSD; that his substance abuse was therefore 
worsened by his PTSD; and that he is entitled to continued 
service connection for drug and alcohol abuse on a secondary 
basis.

A review of the medical records contained in the veteran's 
claims file, including VA outpatient treatment records, VA 
examinations and a copy of his entire claims file from the 
Social Security Administration, shows that the veteran has a 
history of abuse of alcohol and drugs dating to his 
enlistment in military service.  The veteran has readily 
admitted that his substance abuse continued and in fact 
increased following service, and that he has a history of 
chronic substance abuse.  Records also indicate that the 
veteran reported in 1996 that he had not abused alcohol or 
drugs for the previous 10 years.  

In May 1996, the veteran underwent a series of VA 
examinations, including psychiatric examination.  The 
examiner made a diagnosis of PTSD with depression and noted 
extreme symptoms of PTSD.  The additional diagnosis was 
history of alcohol and polysubstance abuse, currently in 
remission for ten years, according to the veteran's history.  
In a June 1996 addendum, the psychiatric examiner indicated 
that the veteran's history of alcohol and polysubstance abuse 
was aggravated by the veteran's service-connected PTSD.

Based in large measure on the May 1996 VA examiner's report, 
the RO, in a July 1996 rating decision, granted an increased 
evaluation for PTSD from 30 to 100 percent and included drug 
and alcohol abuse as secondary to the veteran's service-
connected PTSD.  

In April 1998, the RO sent notice to the veteran and his 
representative that it was planning to sever service 
connection for drug and alcohol abuse.  As the veteran did 
not file any evidence in opposition to that proposal within 
the requisite time period, the RO issued a June 1998 rating 
decision severing service connection for that disability.  
The rating decision also denied entitlement to special 
monthly compensation and found that the veteran was competent 
for VA purposes.  

The veteran filed a timely notice of disagreement and appeal 
from the June 1998 rating action.  The RO issued a statement 
of the case in August 1998 explaining that its decision had 
been based on its interpretation of 38 U.S.C.A. § 1110, as 
amended by Section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-508, Section 8052, Stat. 1388, 
1388-351.  The RO reasoned that the Act prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  The RO further noted that 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  

It appears, however, that in making its decision to sever 
service connection, the RO did not consider the opinion of 
the Court in the case of Barela v. West, 11 Vet. App. 280 
(1998), which held, in pertinent part, that "Section 1110 [38 
U.S.C.A. § 1110], by its terms, prohibits only the payment of 
"compensation" for disability due to alcohol and drug abuse; 
it does not bar an award of service connection."  Further, 
the RO apparently did not consider the February 10, 1998, 
opinion of the Acting General Counsel of the VA which stated, 
in pertinent part, that "for purposes of all . . . VA 
benefits other than disability compensation, the amendments 
made by section 8052 do not preclude eligibility [for service 
connection] based on a disability or death resulting from 
such a disability [resulting from alcohol or drug abuse], 
secondarily service connected under 38 C.F.R. § 3.310(a) as 
proximately due to or the result of a service-connected 
disease or injury.  VAOPGCPREC 2-98.

Thus, the Court and the VA General Counsel have interpreted 
38 U.S.C.A. § 1110, as amended, as permitting a grant of 
service connection for drug and alcohol abuse which is 
secondary to a service-connected disability such as PTSD, 
even though monetary compensation may not be paid for that 
substance abuse disability.  In this regard, the RO noted in 
its June 1998 decision to sever service connection for drug 
and alcohol abuse, that the 100 percent evaluation for PTSD 
remained in effect, despite the severance, because severe 
impairment due to PTSD was shown.  Thus, it does not appear 
that compensation was not being paid for the veteran's 
history of substance abuse.  The cited interpretations of 38 
U.S.C.A. § 1110 being now controlling, the RO's decision to 
sever service connection for drug and alcohol abuse was in 
error and must be reversed.  

Upon careful review of all the evidence contained in the 
claims file, the Board has determined that there was a 
tenable basis in the evidence of record for the RO's award of 
service connection for alcohol and drug abuse as secondary to 
PTSD. Although the veteran's alcohol and drug abuse appeared 
to be in remission at the time of the May 1996 VA 
examination, it was reasonable for the RO to establish 
service connection for such on the basis of aggravation by 
the veteran's service-connected PTSD given the documented 
history of the condition.  Consequently, the grant of service 
connection for that substance abuse disability was not 
clearly and unmistakably erroneous, and the subsequent 
severance of service connection by a rating decision in June 
1998 was improper.  38 C.F.R. § 3.105 (1999).  Therefore, 
restoration of service connection for drug and alcohol abuse 
as secondary to PTSD is warranted.  The Board again notes, 
however, that the veteran is not entitled to VA disability 
compensation for his service-connected drug and alcohol 
abuse.  


ORDER

Restoration of service connection for drug and alcohol abuse 
as secondary to post-traumatic stress disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

